        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 1 of 20
                                                                                   ELECTRONICALLY FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                                      2020-0ct-23 09:57:24
                                                                                         S0CV-20-5928
                                                                                       C06D09 : 16 Pages




               IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                                - - - - DIVISION

 MARQUISA WINCE and                                                                 PLAINTIFFS
 MARY CANTWELL

 v.                                  Case No. - - - - - -

 JOHN THURSTON, in his official capacity as
 the Secretary of State of Arkansas and his
 official capacity as Chairman of the Arkansas
 State Board of Election Commissioners;
 SHARON BROOKS, in her official capacity
 as a member of the Arkansas State Board of
 Election Commissioners; JAMES HARMON
 SMITH, III, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       BILENDA
 HARRIS-RITTER, in her official capacity as a
 member of the Arkansas State Board of
 Election Commissioners;            CHARLES
 ROBERTS, in his official capacity as a
 member of the Arkansas State Board of
 Election      Commissioners;       WILLIAM
 LUTHER, in his official capacity as a member
 of the Arkansas State Board of Election
 Commissioners; and JAMES SHARP, in his
 official capacity as a member of the Arkansas
 State Board of Election Commissioners                                           DEFENDANTS


                                           COMPLAINT

        1.     Arkansas law gives election officials less than eleven hours to count absentee

ballots. They cannot begin counting until election day and must finish before the polls close at

7:30 that night. It is impossible for these officials to meet this arbitrary deadline. That is

particularly true in the upcoming election, where county clerks across Arkansas received more

than 70,000 absentee ballots with two weeks still to go until election day, already more than double

the total of all absentee ballots cast in the 2016 general election.
        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 2 of 20




        2.      Plaintiffs Marquisa Wince and Mary Cantwell are qualified absentee voters who

complied with every law, rule, and regulation related to absentee voting. Like thousands of

Arkansans, they are voting absentee due to health concerns related to the COVID-19 pandemic.

        3.     Ms. Wince and Ms. Cantwell bring this action for a single, limited purpose: they

want their votes to be counted. They ask that this Court enter a preliminary injunction prohibiting

election officials from refusing to continue counting absentee ballots after the polls close at 7:30

p.m. on November 3, 2020. They also seek declaratory relief and a permanent injunction.

                           PARTIES, VENUE, AND JURISDICTION

       4.      Plaintiff Marquisa Wince is a citizen of Arkansas with her primary residence in

Pulaski County. Ms. Wince is a graduate student pursuing a law degree at the University of

Arkansas at Little Rock William H. Bowen School of Law and a masters' degree in public service

at the Clinton School. Ms. Wince is active in a number of multiple student groups. She also works

part-time. Between both university campuses, her job, and her extracurricular student activities,

Ms. Wince regularly interacts with hundreds of individuals-faculty members, staff, other

students, and colleagues. Ms. Wince voted absentee in the 2020 general election because she is

concerned about the ongoing spread of COVID-19 in Arkansas and believes that she would be

putting others at risk if she exercised her right to vote in person.

        5.     Plaintiff Mary Cantwell is a citizen of Pulaski County, Arkansas. She is retired.

Ms. Cantwell voted absentee in the 2020 general election because, as a senior, she must limit her

potential exposure to COVID-19 and believes that she would put herself and others at risk by

voting in person.

       6.      Defendant John Thurston is the duly-elected Secretary of State of Arkansas.

Secretary Thurston is the state of Arkansas's chief election official. In that role, he is charged with

                                                   2
        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 3 of 20




administering the provisions at issue in this action, and doing so in compliance with the U.S.

Constitution, Arkansas Constitution, and other federal and state law. Secretary Thurston also

serves as the Chairman of the State Board of Election Commissioners. He is being sued solely in

his official capacity as Secretary of State and Chairman of the State Board of Election

Commissioners.

        7.      In addition to Secretary Thurston, Defendants Sharon Brooks; James Harmon

Smith, III; Bilenda Harris-Ritter; Charles Roberts; William Luther; and James Sharp are sued in

their official capacities as members of the Arkansas State Board of Election Commissioners

(collectively, including Secretary Thurston, "Election Commissioners"). In their role as members

of the Arkansas State Board of Election Commissioners, the Election Commissioners have the

authority to:

                a.     Conduct statewide training for election officers and county election

                       commissioners;

                b.     Monitor all election law-related legislation; and

                c.     Formulate, adopt, and promulgate all necessary rules to assure even and

                       consistent application of voter registration laws and fair and orderly election

                       procedures.

        8.      This action is brought as a declaratory judgment under Ark. Code Ann. § 16-111-

101, et seq. and Arkansas Rule of Civil Procedure 57. Plaintiffs also seek preliminary and

permanent injunctions under Arkansas Rule of Civil Procedure 65. Plaintiffs seek a declaratory

judgment that the arbitrary deadline for counting absentee ballots imposed by Ark. Code Ann. §

7-5-416, violates the Arkansas Constitution as well as the First and Fourteenth Amendments of




                                                  3
          Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 4 of 20




the United States Constitution, both facially and as applied to Plaintiffs. Therefore, Plaintiffs seek

a declaration of their rights, status, or legal relations pursuant to Ark. Code Ann.§ 16-111-102.

       9.       Plaintiffs have satisfied the requirements set by Ark. Code Ann. § 16-111-11 l(a).

Concurrent with the filing of this action, Plaintiffs have served a copy of this Complaint on the

Arkansas Attorney General.

          10.   This Court has subject matter jurisdiction under Amendment 80 to the Constitution

of Arkansas and personal jurisdiction over the Defendants under Ark. Code Ann. § 16-4-101 (B).

Venue is proper in this Court pursuant to Ark. Code Ann.§ 16-60-103 and Ark. Code Ann.§ 16-

60-104.

                                              FACTS

          11.   Arkansas law permits a qualified voter to vote absentee if they: (I) will be

unavoidably absent from their voting place on election day; or (2) cannot attend the polls on

election day because of illness or physical disability. Ark. Code Ann. § 7-5-402.

          12.   In a typical election year, thousands of voters in Arkansas's more populous counties

vote absentee. In 2016, for example, 4,653 voters in Pulaski County cast absentee ballots. In

2012, that number was 4,881.

          13.   2020 is not, however, a typical year.

          14.   On August 7, 2020, Governor Asa Hutchinson entered an Executive Order

addressing several critical issues related to the effect the ongoing COVID-19 pandemic would

have on the upcoming general election (the "Executive Order"). See Exec. Order No. 20-44

(available at https://governor.arkansas.gov/images/uploads/executiveOrders/EO_ 20-48.pdt). In

so doing, the Governor suspended portions of the Absentee Ballot Statute, providing election

officials with more time to process (but not count) absentee ballots. The Governor also established


                                                  4
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 5 of 20




that qualified voters concerned about exposure to COVID-19 were "unavoidably absent" for the

purposes of Ark. Code Ann. § 7-5-402 and could vote absentee. See Exec. Order No. 20-44.

       15.     As a result of the Governor's prudent action, the number of requests for absentee

ballots has been dramatically higher in 2020 than in previous years. Each county clerk maintains

a daily record of the number of absentee ballots sent and returned. According to the Arkansas

Secretary of State, approximately 118,000 Arkansans requested absentee ballots as of October 20,

2020. Of that number, more than 70,000 Arkansans have already submitted their absentee ballots

with two weeks still to go until election day. By comparison, approximately 30,000 Arkansans

voted absentee in 2016. And County Clerks continue to receive requests, as voters can request

absentee ballots up to seven days before election day. Ark. Code Ann. § 7-5-404(a)(3).

       16.     In Pulaski County, 10,039 registered voters requested an absentee ballot as of

August 27, 2020, a 550 percent increase from the same date in 2016. By October 19, 2020, the

number of absentee ballot requests in Pulaski County alone rose to 24,586, with 13,736 voters

already having returned their completed absentee ballots to the Pulaski County Clerk's office.

       17.    Absentee voting is critical to slowing the spread of COVID-19 in Arkansas, as

COVID-19 continues to pose a dire threat to Arkansas voters. On October 13, 2020, by Executive

Order 20-48, Governor Hutchinson recognized the ongoing state of emergency in Arkansas due to
                                           '


the COVID-19 pandemic. As of October 16, 2020, there have been 92,117 confirmed cases of

COVID-19 in the state, and the disease has killed more than 1500 Arkansans. See Governor of

Arkansas, COVID-19 Update (Oct. 16, 2020), https://governor.arkansas.gov/news-media/press-

releases/governor-hutchinson-provides-todays covid-19-update-l O1620. On October 15, 2020,

Arkansas saw its highest single-day spike in COVID-19 cases, with 1,278 people testing positive.

See Arkansas Reports Record 1,278 Coronavirus Cases Amid Surge, TIMES RECORD, Oct. 16, 2020


                                                5
          Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 6 of 20




(available        at         https://www.swtimes.com/news/20201016/arkansas-reports-record-1278-

coronavirus-cases-amid-surge). Pulaski County has been particularly hard-hit by CO VID-19. As

of October 17, 2020, there have been recorded 10,537 confirmed cases ofCOVID-19 in Pulaski

County resulting in 179 deaths. See Arkansas Department of Health, COVID-19 County Data,

https://www.healthy.arkansas.gov/programs-services/topics/covid-19-county-data (last visited

Oct. 17, 2020).

          18.     In order to combat the spread of COVID-19, the CDC has specifically encouraged

states to "offer alternative voting methods that minimize direct contact and reduce crowd size at

polling locations," including mail-in voting.              Ctrs. For Disease Control & Prevention,

Considerations         for   Election   Polling   Locations      and   Voters    (June    22,   2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html.

          19.     According to the CDC, "The best way to prevent illness is to avoid being exposed

to this virus." Id. Additionally, the CDC has cautioned that "keeping distance from others is

especially important for people who are at a higher risk of getting very sick." Ctrs. For Disease

Control      &   Prevention,     How    to   Protect       Yourself and Others    (Sep.   11,   2020),

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html. Older adults

are at higher risk for getting severely ill and dying from COVID-19. Ctrs. For Disease Control &

Prevention, Older Adults (Sep. 11, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/older-adults.html. "In fact, 8 out of 10 COVID-19-related deaths reported in the

United States have been among adults aged 65 years and older." Id.

       20.        Ms. Wince and Ms. Cantwell voted absentee to protect their own health and the

health of those within their community.




                                                       6
           Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 7 of 20




           21.   The process for casting an absentee vote is as follows. County Clerks deliver

absentee ballots and accompanying materials to all qualified, registered voters who properly

applied to vote absentee. Ark. Code Ann. § 7-5-409. The voter marks their ballot, places it in an

envelope provided by the County Clerk (the "inner envelope"), and seals the envelope. Ark. Code

Ann. § 7-5-412(a). The voter then places the sealed inner envelope, an executed voter statement,

and a verification of voter registration in another envelope (the "outer envelope"), which the voter

then delivers to the county clerk. Ark. Code Ann.§ 7-5-412(a).

           22.   Election officials then use a two-step process for processing and counting absentee

ballots.

           23.   At the first step, election officials for absentee ballots ("absentee officials") meet

publicly to open the outer envelope to confirm that it was submitted by a qualified voter. Ark.

Code Ann.§ 7-5-416. An absentee official opens each outer envelope to verify its contents. Ark.

Code Ann. § 7-5-416(b)( 1). If the outer envelope contains all required materials, the absentee

officials cross check the name and information provided on the voter statement with information

provided on the voter's absentee ballot application. If there are no challenges to the ballot, the

absentee officials place the sealed inner envelope in the ballot box without opening the envelope

or marking it in any way. Ark. Code Ann.§ 7-5-416(b)(l). 1

           24.   In a typical election year, absentee officials are prohibited from beginning this first

step until the Tuesday before the election. Ark. Code Ann.§ 7-5-416(a)(l). The Executive Order,

however, permits absentee officials to begin the first step of the process up to 15 days prior to

election day. See Exec. Order No. 20-44, at 4. The Governor made these changes specifically "to



           If there are issues with the materials provided in the outer envelope, absentee officials
           1

must take certain steps to determine if the vote should be counted. Ark. Code Ann. § 7-5-
4l6(b)(1 ). Those procedures are not at issue in this action.
                                                   7
        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 8 of 20




address an anticipated increase in absentee voting at ... the November 3, 2020 General Election."

See Exec. Order No. 20-44, at 4.

        25.     The second step is counting the processed absentee ballots. Ark. Code Ann.§ 7-5-

416(b)(l) provides that "when all of the inner envelopes containing the ballots have been placed

in the ballot box, the ballot box shall be shaken thoroughly to mix the ballots" and "the ballot box

shall be opened and the ballots canvassed and counted."

        26.     While the second step appears relatively straightforward, there are significant

issues presented by the statute.

       27.      The Absentee Ballot Statute prohibits absentee officials from opening the inner

envelope and beginning to count absentee ballots until 8:30 a.m. on election day. Ark. Code Ann.

§ 7-5-416(a)(l ). Yet absentee officials must also finish counting all absentee ballots "prior to the

closing of the polls on election day." Ark. Code Ann.§ 7-5-416(a)(5)(A); see also Ark. Code Ann.

§ 7-5-416(d) ("It is the intent of this section to require the election officials for absentee ballots to

meet and process, canvass, and count absentee ballots according to this section prior to the closing

of the polls on election day."). In Arkansas, the polls close at 7:30 p.m. See Ark. Code Ann. § 7-

5-304(a) ("The polls shall be opened at 7:30 a.m., and they shall remain open continuously until

7:30 p.m."). That gives absentee officials less than twelve hours to open every inner envelope and

count every absentee ballot (on top of whatever other responsibilities they have on election day

and regardless of whether voting machines malfunction).

        28.     If that sounds impossible, that is because it is. According to Susan Inman, who

served as director of elections for the Arkansas Secretary of State and is a former member of the

Arkansas State Board of Election Commissioners, in the decades she has worked on elections in

Arkansas, there "were always uncounted absentee ballots at 7:30 pm on election night" and it will


                                                   8
        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 9 of 20




be "impossible for election officials to count every absentee ballot before the polls close" this year,

"[p]articularly considering the dramatic increase in absentee voting due to COVID-19." See

Inman Affidavit, attached and incorporated as Exhibit A to the Complaint.

       29.     Despite recognizing that absentee officials need additional time to process absentee

ballots due to the "anticipated increase in absentee voting at ... the November 3, 2020 General

Election," the Executive Order made no changes to the deadlines for actually counting absentee

ballots. See Exec. Order No. 20-44, at 4.

       30.     Making matters worse, while it is already impossible to meet the less than 12-hour

deadline for counting all absentee ballots, the way the Absentee Ballot Statute is drafted makes it

impossible for absentee officials to count any absentee ballots before polls close.

       31.     While the statute states that absentee officials cannot begin opening inner envelopes

and counting absentee ballots before 8:30 a.m. on election day, it also states that absentee officials

cannot begin counting absentee ballots until "all ofthe inner envelopes containing the ballots have

been placed in the ballot box." Ark. Code Ann. § 7-5-416(b)(l)(M) (emphasis added).

       32.     Yet the statute also provides that absentee votes delivered by mail or by the

absentee voter's "designated bearer, administrator, or the authorized agent" must be accepted so

long as the county clerk receives the ballot "not later than 7:30 p.m. on election day." Ark. Code

Ann.§ 7-5-41 l(a)(l) (emphasis added).

       33.     Election officials cannot, therefore, begin counting absentee ballots under the

statute until after the polls close at 7:30 p.m. on election day, as they must accept any otherwise

valid absentee ballots received by the County Clerk up to the time polls close.

       34.     Yet the statute also provides that all absentee ballots must be counted before the

polls close. Ark. Code Ann.§ 7-5-416(a)(5)(A); Ark. Code Ann.§ 7-5-416(d).


                                                  9
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 10 of 20




        35.    Accordingly, the Absentee Ballot Statute is drafted in such a way no absentee

ballots-including Plaintiffs' -can be counted before the deadline set by Arkansas Code

Annotated§ 7-5-416(a)(5)(A) and Arkansas Code Annotated§ 7-5-416(d).

       36.     The deadline for counting absentee ballots also conflicts with other aspects of the

Absentee Ballot Statute.

       37.     For example, Ark. Code Ann. § 7-5-41 l(a)(l)(B)(ii) provides that "the absentee

ballots of armed services personnel serving in active status shall be counted if received by the

county clerk no later than 5:00 p.m. ten (10) calendar days after the date of the election and if the

absentee ballots were executed no later than the date of the election."

       38.     Similarly, "ballots applied for not later than thirty (30) days before the election by

qualified electors outside the United States on election day that are signed, dated, postmarked, and

mailed by the voters no later than the day of the election and received by the county clerk no later

than 5:00 p.m. ten (10) calendar days after the date of the election" are counted. Ark. Code Ann.

§ 7-5-41 l(a)(l)(B)(i).

       39.     This conflict is problematic in that it is, at best, unclear whether ballots properly

submitted by armed services members in active duty or qualified electors outside the United States

that are received within ten days of the election will be counted. Compare Ark. Code Ann.§ 7-5-

41 l(a)(l)(B) (providing that the ballots should be counted); with Ark. Code Ann. § 7-5-

416(a)(5)(A) (providing that they should not).

       40.     The conflict also underscores that the deadline for counting Plaintiffs' absentee

ballots is completely arbitrary and unreasonable. There is no reason to continue counting ballots

for certain groups of people that arrived ten days after the election while refusing to count

Plaintiffs ballots, which arrived before election day.


                                                 10
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 11 of 20




                 COUNT I: REQUEST FOR A DECLARATORY JUDGMENT
                            (ARKANSAS CONSTITUTION)

        41.      Plaintiffs reallege and incorporate by reference the allegations contained in all of

the preceding paragraphs.

        42.      Plaintiffs' rights, status, and other legal relations are affected by a question of

construction under the Arkansas Constitution, Arkansas Code Annotated § 7-5-411, and Arkansas

Code Annotated§ 7-5-416, and Plaintiffs hereby seek a declaration of rights thereunder pursuant

to Arkansas Code Annotated § 16-111-102.

        43.      Article III, Section 1 of the Arkansas Constitution provides, in relevant part that

any qualified voter who is lawfully registered may vote in an election in Arkansas so long as they

"comply with all additional laws regulating elections necessary for his or her vote to be counted."

        44.      Article III, Section 2 provides further that "no power, civil or military, shall ever

interfere to prevent the free exercise of the right of suffrage; nor shall any law be enacted whereby

such right shall be impaired or forfeited, except for the commission of a felony, upon lawful

conviction thereof."

       45.       Under Arkansas law, absentee officials must count the absentee vote of a qualified

voter (who otherwise complies with state law) so long as his or her ballot is delivered to the County

Clerk by mail or qualified proxy no later than the time polls close on election day. Ark. Code Ann.

§ 7-5-41 l(a).

        46.      Ms. Wince and Ms. Cantwell are qualified, absentee voters who have already

submitted their ballots to the Pulaski County Clerk.

        47.      Arkansas Code Annotated§ 7-5-416 prohibits absentee officials from beginning to

count absentee ballots until the polls close or, at the very least, no earlier than 8:30 a.m. on election

day.
                                                   11
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 12 of 20




       48.     Regardless of whether absentee officials may begin counting absentee ballots at

8:30 a.m. on election day or must wait until polls close, it is impossible for absentee officials to

complete counting all absentee ballots by the time polls close, particularly considering the

unprecedented increase in absentee voting in 2020 due to COVID-19.

       49.     Yet Arkansas Code Annotated§ 7-5-416(a)(5)(A) and Arkansas Code Annotated§

7-5-416(d) require that absentee officials complete counting absentee ballots before the polls close

on election day.

       50.     The arbitrary deadline imposed by Arkansas Code Annotated § 7-5-416(a)(5)(A)

and Arkansas Code Annotated§ 7-5-416(d) is an unconstitutional burden on voters' fundamental

rights to vote under Article 3, Section 2 of the Arkansas Constitution, both on its face and as

applied to Plaintiffs, because the deadline prevents absentee officials from counting Plaintiffs' and

other voters' valid absentee ballots.

       51.     Plaintiffs request that this Court issue a declaratory judgment finding that under the

Arkansas Constitution, absentee officials cannot stop counting absentee ballots for the 2020

general election based on the single fact that counting is not complete by the time polls close on

November 3, 2020.

       52.     Alternatively, Plaintiffs request the Court issue a declaratory judgment finding that

the deadline for counting all absentee ballots imposed by Arkansas Code Annotated § 7-5-

416(a)(5)(A) and Arkansas Code Annotated§ 7-5-416(d) violates Arkansans' fundamental right

to suffrage in Article 3, Section 2 of the Arkansas Constitution.

               COUNT II: REQUEST FOR A DECLARATORY JUDGMENT
                         (UNITED STATES CONSTITUTION)

       53.     Plaintiffs reallege and incorporate by reference the allegations contained in all of

the preceding paragraphs.
                                                 12
        Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 13 of 20




        54.    Plaintiffs' fundamental right to vote is protected under the First and Fourteenth

Amendments to the United States Constitution, and the State of Arkansas may not burden that

right absent adequate justification.

        55.    Concomitant with the right to vote is the right to have one's vote counted.

        56.    It is impossible for absentee officials to meet the deadline for counting absentee

votes under Arkansas Code Annotated§ 7-5-416. Accordingly, the arbitrary deadline to complete

counting absentee ballots before polls close on election day set by Arkansas Code Annotated § 7-

5-416(a)(5)(A) and Arkansas Code Annotated § 7-5-416(d) deprives Plaintiffs-who have

submitted their absentee ballots in compliance with all voting laws-of their fundamental right to

vote.

        57.    There is no governmental interest that justifies the arbitrary deadline to complete

counting absentee ballots before polls close. Indeed, Arkansas law requires absentee officials to

count absentee ballots submitted by armed services members in active duty or qualified electors

outside the United States so long as they are received within ten days after election day. Compare

Ark. Code Ann.§ 7-5-41 l(a)(l)(B) (providing that the ballots should be counted); with Ark. Code

Ann. § 7-5-416(a)(5)(A) (providing that they should not be counted).

        58.    Accordingly, pursuant to Arkansas Code Annotated § 16-111-102, Plaintiffs ask

that this Court declare that Arkansas Code Annotated § 7-5-416(a)(5)(A) and Arkansas Code

Annotated § 7-5-416(d) violate the fundamental right to vote, both facially and as applied to

Plaintiffs.

   COUNT III: REQUEST FOR PRELIMINARY AND PERMANENT INJUNCTIONS

        59.    Plaintiffs reallege and incorporate by reference the allegations contained in all of

the preceding paragraphs.


                                                13
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 14 of 20




        60.     The arbitrary deadline imposed by Arkansas Code Annotated § 7-5-416(a)(5)(A)

and Arkansas Code Annotated§ 7-5-416(d) deprives Plaintiffs of their fundamental right to vote

under the United States Constitution and Arkansas Constitution.            Money damages cannot

adequately compensate these constitutional injuries and, absent injunctive relief, the injuries will

be irreparable.       Accordingly, appropriate injunctive relief and a declaration of the

unconstitutionality of the statutes are necessary.

        61.     Plaintiffs are entitled to a preliminary injunction under Arkansas Rule of Civil

Procedure 65 because, for the foregoing reasons, they will likely be successful on the merits.

        62.     The balance between Plaintiffs' irreparable harm and any injury that may be

suffered by Defendants weighs heavily in favor of Plaintiffs. Plaintiffs are not asking that this

Court change any procedures on voting or impose any additional obligations on Defendants. To

the contrary, all Plaintiffs request is that this Court order Defendants to not refuse to count

otherwise valid absentee ballots simply because counting was not complete before polls close on

November 3, 2020. There is no injury to Defendants.

        63.     Public interest also weighs in favor of Plaintiffs. Entering a preliminary injunction

in this action does not open the door to accepting absentee ballots that should not be accepted

under state law, create voter confusion, or impose any burden on Defendants. A preliminary

injunction would not even delay certification of election results, as absentee officials are already

required to count absentee ballots received from armed services members and qualified electors

outside the United States that arrive up to ten days after election day. Granting a preliminary

injunction simply ensures that absentee officials count all properly submitted absentee ballots.

That is in the public interest.




                                                     14
          Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 15 of 20




          64.   Accordingly, Plaintiffs ask that this Court enter a preliminary injunction enjoining

enforcement of the arbitrary deadlines for completing counting of absentee ballots set by Arkansas

Code Annotated§ 7-5-416(a)(5)(A) and Arkansas Code Annotated§ 7-5-416(d).

          65.   Pursuant to Arkansas Rule of Civil Procedure 65(c), Plaintiffs request a reduced

bond in light of the public interest in this case and the fact that Defendants will suffer no costs or

damages as a result of the injunction.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Marquisa Wince and Mary Cantwell pray for the following

relief:

          1.    A declaratory judgment that Ark. Code Ann. § 7-5-416(a)(5)(A) and Ark. Code

Ann.§ 7-5-416(d) violate the Arkansas Constitution;

          2.    A declaratory judgment that Ark. Code Ann. § 7-5-416(a)(5)(A) and Ark. Code

Ann.§ 7-5-416(d) violate the fundamental right to vote under the First and Fourteenth Amended,

both facially and as applied to Plaintiffs;

          3.    A preliminary injunction enjoining enforcement of Arkansas Code Annotated§ 7-

5-416(a)(5)(A) and ~rkansas Code Annotated§ 7-5-416(d).

          4.    A permanent injunction enjoining enforcement of Ark. Code Ann. § 7-5-

416(a)(5)(A) and Ark. Code Ann.§ 7-5-416(d).




                                                 15
       Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 16 of 20




       Plaintiffs do not seek monetary damages for any of their claims. Plaintiffs seek only the

equitable relief described above.

                                           QUATTLEBAUM, GROOMS & TULL PLLC
                                            111 Center Street, Suite 1900
                                           Little Rock, Arkansas 72201
                                           Telephone: (501) 379-1700
                                           Facsimile: (501) 379-1701
                                           jtull@qgtlaw.com
                                           ckeller@qgtlaw.com




                                           By: _ _ _ _ _ _ _ _ _ _ _ _ __
                                               John E. Tull III (84150)
                                               Christoph Keller (2015145)

                                           Attorneys for Plaintiffs




                                              16
      Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 17 of 20
                                                                                  ELECTRONICALLY FILED
                                                                                        Pulaski County Circuit Court
                                                                                  Terri Hollingsworth, Circuit/County Clerk
                                                                                      2020-0ct-23 09:57:24
                                                                                         S0CV-20-5928
                                                                                        C06D09 : 4 Pages




             IN TIIE CIRCUIT COURT OF PULASKI COUNTY, ARKANSAS
                               _ _ _ DNISION

MARQUISA WINCE and                                                                 PLAINTIFFS
MARY CANTWELL

v.                                 Case No.
                                              ------
JOHN THURSTON, in his official capacity as
the Secretary of State of Arkansas and his
official capacity as Chairman of the Arkansas
State Board of Election Commissioners;
SHARON BROOKS, in her official capacity
as a member of the Arkansas State Board of
Election Commissioners; JAMES HARMON
SMITH, ID, in his official capacity as a
member of the Arkansas State Board of
Election       Commissioners;       BILENDA
HARRIS-RfITER, in her official capacity as a
member of the Arkansas State Board of
Election Commissioners;             CHARLES
ROBERTS, in his official capacity as a
member of the Arkansas State Board of
Election       Commissioners;       WILLIAM
LUTHER, in his official capacity as a member
of the Arkansas State Board of Election
Commissioners; and JAMES SHARP, in his
 official capacity as a member of the Arkansas
 State Board of Election Commissioners                                           DEFENDANTS

                               AFFIDAVIT OF SUSAN INMAN

       I, Susan Inman, first being duly sworn, upon oath of personal knowledge state:

       1.      My name is Susan Inman. I was born and raised in Arkansas and currently reside

in Pulaski County.

       2.      I have been involved in running elections in Pulaski County since 1994. I served

as the Pulaski County Election Director from 1994-2000. From June 2000 to February 2003, I

served as the director of elections for the Arkansas Secretary of State. After leaving the Secretary
      Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 18 of 20




of State's Office, I returned to service as the Pulaski County Election Director until retiring from

the post in February 2009. From2011 to 2013, I served as an appointed member of the State Board

of Election Commissioners. I was also elected as a member of the Pulaski County Board of

Election Commissioners in 2012 and served in that role until August 2013, when I resigned to run

for Secretary of State.

       3.      In addition to these professional responsibilities, I founded and was the first

president of the Arkansas County Election Commissions Association. I continue to volunteer with

a number of organizations involved in voter advocacy. I am also currently volunteering as a poll

watcher in Pulaski County.

        4.     I have first-hand knowledge with how elections are conducted in Arkansas and how

they have been conducted in the past. That includes how absentee ballots are processed and

counted.

        S.      In Arkansas, voters deliver absentee ballots to their respective county clerk's office.

When the clerk's office receives an absentee ballot, it stamps the outer envelope as being received

on that date and records the ballot in the voter registration system. The clerk's office attaches a

copy of the voter's application for an absentee ballot to the outside of the envelope, then places

the envelope in a sealed box for delivery to the county election commission.

        6.      In a typical year, the sealed boxes containing absentee ballots are delivered to

county election commissions no earlier than the Tuesday before election day, which is when the

election commissioners are permitted to begin canvassing the absentee ballots. To canvass an

absentee ballot, an election official opens the outer envelope and compares the information

provided inside with the information on the voter's application for absentee ballot (which the




                                                   2
      Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 19 of 20




county clerk's office attached to the outer envelope). If there are no irregularities, the official

places the sealed ballot in another ballot box that remains sealed until election day.

       7.      If the election official finds anything irregular with an absentee ballot during the

canvassing process, the ballot is treated as a provisional ballot to be addressed by the election

commission on election day. Each provisional absentee ballot must be r.eviewed by three election

commissioners. In my experience, election commissioners frequently do not review provisional

absentee ballots until after the polls close. This year, the Pulaski County Election Commission is

not convening until 9:00 pm on election night to begin reviewing provisional absentee ballots.

Provisional absentee ballots often require additional verification by the county clerk that may push

a decision on the provisional ballot to the day after the election or even beyond.

        8.     Due to COVID-19, Governor Hutchinson issued an Executive Order permitting

election commissions to begin canvassing absentee ballots earlier this year. Pulaski County and

several of the larger counties started canvassing the ballots on October 19, the earlier date allowed

by the Executive Order. Some counties, however, have not started canvassing absentee ballots.

For example, Jefferson County will not begin to canvass absentee ballots until 3:00 pm the day

before the election.

        9.     Under Arkansas law, election officials cannot begin counting absentee ballots until

election day. In my decades of involvement with elections in Arkansas, there were always

uncounted absentee ballots at 7:30 pm on election night.

        10.     Particularly considering the dramatic increase in absentee voting due to COVID-

19, it is impossible for election officials to count every absentee ballot before the polls close.

        Further affiant sayeth not.




                                                  3
Case 4:20-cv-01274-BSM Document 2 Filed 10/23/20 Page 20 of 20



      The foregoing is true and correct to the best of my knowledge, information, and belief.




                                                                        k4--~&-
                                                                      SUSANINMAN


                                             ACKNOWLEDGMENT

STATE OF ARKANSAS                               )
                                                ) ss.
COUNTY OF PULASKI                               )

      Subscribed and sworn to before me this@~day of October, 2020.

My commission expires:

1_~L3,cr~S

                   G.~~
                  f•-z:;:,_ •       KATHY A. WYCOrF
                                      NOTARY PUBLIC
                  1
                      ~c             Pul[!Sk! County, Arknnsu
                  ~.ill         My Comm,ss,~•- Ex rim Juno 13, 2025
                      ...            Camm1ssm111.1 l::?6CJOl:!1




                                                                  4
